EMPLOYMENT AGREEMENT



Sequa Corporation, its affiliates, subsidiaries, divisions, successors and
assigns, (the “Company”), and Gerard M. Dombek, an individual residing at 13539
Sunset Ridge Lane, St. Louis, Missouri 63128, (“Executive”), mutually agree to
enter into this Employment Agreement (“Agreement”) as of the 31st day of May
2005, the terms and conditions of which are set forth below:




EMPLOYMENT



The Company shall employ Executive in the position of President & General
Manager of the Company's Precoat Metals Division, or in such other or further
capacities as the Company may determine from time to time.  Executive shall
report to the Company’s Vice Chairman and Chief Executive Officer, or such other
persons as the Company may determine from time to time.




EFFECTIVE DATE



The Effective Date of this Agreement is the date first hereinabove appearing
(“Effective Date”).




TERM



The term of Executive’s employment hereunder (the “Employment Term”) shall
commence as of the Effective Date, and shall, unless otherwise extended,
continue for a term of two (2) years, unless such employment is terminated
sooner pursuant to Section 6 of this Agreement.  Upon or prior to expiration of
the Employment Term, the Company and Executive may mutually agree to extend this
Agreement or to negotiate a new agreement.  If no such extension is agreed upon
by Company and Executive, then Executive will be deemed to be employed at will,
and the Company and the Executive remain subject to the remaining terms and
conditions of this Agreement which, for the avoidance of doubt, include but are
not limited to, the payment and other entitlement provisions of Section 8(d)
hereof in the event of termination by the Company without Cause.

.


DUTIES



Executive shall faithfully, diligently, and exclusively perform services on
behalf of the Company to the best of his/her ability during the term of this
Agreement, and shall devote his/her full working time, attention and energies to
the business of the Company, its subsidiaries, divisions and affiliated
entities.  While Executive is employed in the position of President & General
Manager of the Company's Precoat Metals Division, Executive further agrees to
perform, for no additional consideration, such other duties and to assume any
such other responsibilities, as may be assigned by the Company.



COMPENSATION




BASE SALARY.  FOR THE SERVICES RENDERED BY THE EXECUTIVE FOR THE COMPANY AND IN
CONSIDERATION FOR THE COVENANTS CONTAINED IN THIS AGREEMENT, THE COMPANY SHALL
PAY THE EXECUTIVE AN ANNUAL BASE SALARY OF NOT LESS THAN $315,000.00 TO BE PAID
ON NORMAL PAYROLL DATES, LESS LAWFUL DEDUCTIONS, IN ACCORDANCE WITH THE
COMPANY’S PAYROLL PRACTICES.  EXECUTIVE’S BASE SALARY MAY BE INCREASED ON AN
ANNUAL BASIS DURING THE TERM OF THIS AGREEMENT, AT THE SOLE DISCRETION OF THE
COMPANY, TAKING INTO ACCOUNT, AMONG OTHER THINGS, INDIVIDUAL PERFORMANCE AND
GENERAL BUSINESS CONDITIONS. 





BENEFITS.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN OR RECEIVE BENEFITS
UNDER THE COMPANY’S VARIOUS EMPLOYEE BENEFIT PLANS, POLICIES OR ARRANGEMENTS,
SUBJECT TO THE SAME TERMS AND CONDITIONS AS OTHER SIMILARLY SITUATED EXECUTIVE
EMPLOYEES OF THE COMPANY.  SUCH EMPLOYEE BENEFITS CURRENTLY INCLUDE HEALTH,
DENTAL, DISABILITY AND LIFE INSURANCE, 401K PLAN, RETIREMENT PLAN AND SERP.  THE
COMPANY (INCLUDING THE OFFICERS AND ADMINISTRATORS WHO HAVE RESPONSIBILITY FOR
ADMINISTERING THE PLANS) RETAINS FULL DISCRETIONARY AUTHORITY TO INTERPRET THE
TERMS OF THE PLANS, AS WELL AS FULL DISCRETIONARY AUTHORITY WITH REGARD TO
ADMINISTRATIVE MATTERS ARISING IN CONNECTION WITH THE PLANS INCLUDING BUT NOT
LIMITED TO ISSUES CONCERNING BENEFIT ELIGIBILITY AND ENTITLEMENT.  THE COMPANY
RESERVES THE ABSOLUTE RIGHT TO MODIFY, AMEND OR TERMINATE BENEFITS APPLICABLE TO
EXECUTIVE AND SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY AT ANY TIME
AND FOR ANY REASON, CONSISTENT WITH THE TERMS OF SAID BENEFITS PLANS.  IN THE
DETERMINATION OF ELIGIBILITY OR BENEFITS, THE TERMS OF THE ACTUAL PLAN DOCUMENTS
SHALL CONTROL.





BONUS.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S MANAGEMENT
INCENTIVE BONUS PLAN FOR OPERATING DIVISIONS AND THE SEQUA CORPORATION LONG-TERM
INCENTIVE PLAN IN ACCORDANCE WITH THE TERMS THEREOF AND SUBJECT TO THE SAME
TERMS AND CONDITIONS AS OTHER SIMILARLY SITUATED COMPANY EXECUTIVES.





STOCK OPTIONS.  THE TERMS OF THE SEQUA CORPORATION 1998 KEY EMPLOYEES STOCK
OPTION PLAN AND ANY RELATED OPTION AGREEMENTS SHALL GOVERN ALL ISSUES RELATING
TO SUCH OPTIONS INCLUDING VESTING AND EXERCISE RIGHTS.





AUTOMOBILE.  EXECUTIVE SHALL BE PROVIDED WITH A COMPANY AUTOMOBILE IN ACCORDANCE
WITH THE COMPANY’S POLICIES AND SUBJECT TO THE SAME TERMS AND CONDITIONS AS
SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY, AS DETERMINED IN GOOD
FAITH BY THE COMPANY.





VACATION.  EXECUTIVE SHALL BE ENTITLED TO VACATION IN ACCORDANCE WITH THE
COMPANY’S POLICIES AND SUBJECT TO THE SAME TERMS AND CONDITIONS AS SIMILARLY
SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY.  ALL EARNED AND ACCRUED BUT UNUSED
VACATION SHALL BE PAID AT TERMINATION FOR ANY REASON.





DEDUCTIONS.  ALL SALARY, BONUSES AND COMPENSATION PAID TO EXECUTIVE SHALL BE
LESS ALL APPLICABLE WITHHOLDING TAXES AND LAWFUL DEDUCTIONS. 




TERMINATION



Employment under this Agreement may be terminated, either prior to or after the
Employment Term, under the following circumstances:




DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE’S DEATH.




DISABILITY.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE
BECOMING “TOTALLY DISABLED.”  FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE
SHALL BE “TOTALLY DISABLED” IF HE IS PHYSICALLY OR MENTALLY INCAPACITATED SO AS
TO RENDER HIM INCAPABLE OF PERFORMING THE ESSENTIAL FUNCTIONS OF THE JOB AND
SUCH INCAPACITY CANNOT BE REASONABLY ACCOMMODATED BY THE COMPANY WITHOUT UNDUE
HARDSHIP.  THE EXECUTIVE’S RECEIPT OF SOCIAL SECURITY DISABILITY BENEFITS OR
ELIGIBILITY FOR LONG TERM DISABILITY BENEFITS SHALL BE DEEMED CONCLUSIVE
EVIDENCE OF TOTAL DISABILITY FOR PURPOSES OF THIS AGREEMENT.





CAUSE.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME
FOR CAUSE, IMMEDIATELY AND WITHOUT PRIOR NOTICE.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CAUSE” SHALL MEAN A REASONABLE AND GOOD FAITH DETERMINATION
BY THE COMPANY THAT THE EXECUTIVE (I) HAS FAILED, INCLUDING EITHER WILLFULLY OR
GROSSLY NEGLIGENTLY, TO PERFORM THE DUTIES OF THIS AGREEMENT; (II) HAS ENGAGED
IN MISCONDUCT WHICH IS INJURIOUS TO THE COMPANY (INCLUDING BUT NOT LIMITED TO
VIOLATIONS OF POLICIES RELATED TO WORKPLACE PRACTICES AND HARASSMENT); (III) HAS
BEEN CONVICTED OF A CRIME (INCLUDING CONVICTION OR A NOLO CONTENDERE PLEA)
INVOLVING, IN THE GOOD FAITH JUDGMENT OF THE COMPANY, FRAUD, DISHONESTY OR MORAL
TURPITUDE; (IV) HAS BREACHED ANY OF THE COVENANTS CONTAINED IN SECTIONS 9 AND 10
OF THIS AGREEMENT; (V) HAS INTENTIONALLY REFUSED (EXCEPT BY REASON OF INCAPACITY
DUE TO PHYSICAL OR MENTAL ILLNESS OR DISABILITY BY THE EXECUTIVE) TO DEVOTE HIS
OR HER ENTIRE BUSINESS TIME TO THE PERFORMANCE OF HIS OR HER DUTIES AS AN
EMPLOYEE OF THE COMPANY; (VI) HAS BREACHED THE PROVISIONS OF THE COMPANY’S TRADE
SECRETS AGREEMENT TO WHICH HE OR SHE IS A PARTY; (VII) HAS ENGAGED IN THEFT OR
MISAPPROPRIATION OF ASSETS OF THE COMPANY; OR (VIII) HAS ENGAGED IN ANY WILLFUL,
INTENTIONAL OR GROSSLY NEGLIGENT ACT HAVING THE EFFECT OF INJURING THE
REPUTATION OR BUSINESS OF THE COMPANY; OR (IX) MATERIALLY BREACHED THE COMPANY’S
CODE OF CONDUCT. 




WITHOUT CAUSE. THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER AT
ANY TIME WITHOUT CAUSE BY PROVIDING THE EXECUTIVE WITH WRITTEN NOTICE OF
TERMINATION AT LEAST TWO (2) WEEKS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION, OR BY PAYING THE EXECUTIVE TWO (2) WEEKS’ PAY IN LIEU OF NOTICE IN
ADDITION TO THE CONSIDERATION PURSUANT TO SECTION 8(D) HEREOF.  TERMINATION OF
EXECUTIVE SHALL BE DEEMED TO HAVE TAKEN PLACE AT THE EXPIRATION OF SUCH TWO (2)
WEEKS.  IN EITHER EVENT, THE EXECUTIVE MAY EXERCISE UNEXERCISED STOCK OPTIONS
WHICH OTHERWISE COULD HAVE BEEN EXERCISED DURING THE TWO (2) WEEK NOTICE PERIOD
WHERE EMPLOYMENT HAS BEEN TERMINATED WITHOUT CAUSE  IF THE EXECUTIVE IS
PROHIBITED FROM SELLING THE SHARES OF COMPANY STOCK ACQUIRED UPON EXERCISE OF
SUCH OPTIONS UNDER THE TERMS OF THE COMPANY’S INSIDER TRADING POLICY (AS NOW IN
EFFECT AND AS MAY BE CHANGED FROM TIME TO TIME) OR BY APPLICATION OF THE FEDERAL
SECURITIES LAWS, THEN THE COMPANY WILL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO
THE CLOSING PRICE OF THE CLASS A COMMON STOCK ON THE NEW YORK STOCK EXCHANGE ON
THE LAST DAY OF THE TWO (2) WEEK PERIOD (THE EFFECTIVE DATE OF SUCH TERMINATION)
LESS THE OPTION PRICE (AS SET FORTH IN THE STOCK OPTION AGREEMENT) MULTIPLIED BY
THE NUMBER OF SHARES THEN EXERCISABLE.  THIS AMOUNT IS IN ADDITION TO ANY
CONSIDERATION PAYABLE UNDER SECTION 8(D) HEREOF.  THE DETERMINATION OF WHETHER
THE EXECUTIVE IS PROHIBITED FROM SELLING SHARES OF COMPANY STOCK UNDER THE TERMS
OF THE COMPANY’S INSIDER TRADING POLICY OR THE APPLICATION OF THE FEDERAL
SECURITIES LAWS SHALL BE MADE BY THE COMPANY, IN ITS SOLE DISCRETION.





VOLUNTARILY BY EXECUTIVE PRIOR TO EXPIRATION OF EMPLOYMENT TERM.  THE EXECUTIVE
MAY, PRIOR TO EXPIRATION OF THE EMPLOYMENT TERM, TERMINATE EMPLOYMENT HEREUNDER
AT ANY TIME BY PROVIDING THE COMPANY WITH WRITTEN NOTICE OF TERMINATION AT LEAST
TWO (2) WEEKS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  AT THE COMPANY’S
OPTION, THE COMPANY MAY PROVIDE EXECUTIVE WITH PAY IN LIEU OF EXECUTIVE WORKING
THROUGH THE END OF THE NOTICE PERIOD SET FORTH IN THIS SECTION.





VOLUNTARILY BY EXECUTIVE AFTER EXPIRATION OF EMPLOYMENT TERM.  THE EXECUTIVE
MAY, AFTER EXPIRATION OF THE EMPLOYMENT TERM, TERMINATE EMPLOYMENT HEREUNDER AT
ANY TIME BY PROVIDING THE COMPANY WITH WRITTEN NOTICE OF TERMINATION AT LEAST
TWO (2) WEEKS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  AT THE COMPANY’S
OPTION, THE COMPANY MAY PROVIDE EXECUTIVE WITH PAY IN LIEU OF EXECUTIVE WORKING
THROUGH THE END OF THE NOTICE PERIOD SET FORTH IN THIS SECTION.





EMPLOYMENT AT WILL AFTER EXPIRATION OF EMPLOYMENT TERM



In the event that Executive continues in employment after the expiration of the
Employment Term, as defined in Section 3 hereof, without either a new agreement
or an extension of the Employment Term as provided in Section 3 hereof,
Executive will be deemed to be an employee at-will of the Company and the
employment relationship may be terminated by either Executive or the Company at
any time, with or without Cause, the Company and the Executive remain subject to
the remaining terms and conditions of this Agreement, which for the avoidance of
doubt, include but are not limited to, the payment and other entitlement
provisions of Section 8(d) hereof in the event of termination by the Company
without Cause.




COMPENSATION FOLLOWING TERMINATION



In the event that Executive’s employment hereunder is terminated either prior to
or after the expiration of the Employment Term, Executive shall be entitled
solely to the following compensation and benefits:


TERMINATION BY REASON OF DEATH.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH, PURSUANT TO SECTION 6(A) HEREOF, THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE’S BENEFICIARY OR ESTATE:

Any salary lawfully required to be paid if Executive worked for any part of the
then current period, then he/she would be compensated for the entire bi-weekly
period, any accrued vacation, any accrued salary through and including the date
of death required under Section 5(a) hereof, and any salary accrued during any
applicable short-term disability period.

(ii)      Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements, in the event of death.


TERMINATION BY REASON OF DISABILITY.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DISABILITY, PURSUANT TO SECTION 6(B) HEREOF,
THE COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:

(i)      Any accrued but unpaid salary for services rendered through and
including the date of termination required under Section 5(a) hereof.

(ii)      Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 5(b), Section 5(c)and/or
Section 5(f) hereof through and including the date of termination, as determined
and paid in accordance with the terms of such plans, policies and arrangements.


TERMINATION BY REASON OF CAUSE.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF CAUSE, PURSUANT TO SECTION 6(C) HEREOF, THE COMPANY
SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:

(i)      Any accrued but unpaid salary for services rendered through and
including the date of termination required under Section 5(a) hereof.

(ii)      Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 5(b) and/or Section 5(f) hereof
through and including the date of termination, as determined and paid in
accordance with the terms of such plans, policies and arrangements. 


TERMINATION BY THE COMPANY WITHOUT CAUSE.  IN THE EVENT EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 6(D) HEREOF, THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:





                                    (I)         ANY ACCRUED BUT UNPAID SALARY
FOR THE BALANCE OF THE CURRENT BI-WEEKLY PAY PERIOD.





                                    (II)        ANY BENEFITS TO WHICH EXECUTIVE
MAY BE ENTITLED PURSUANT TO THE PLANS, POLICIES AND ARRANGEMENTS REFERRED TO IN
SECTION 5(B), SECTION 5(C) AND/OR SECTION 5(F) HEREOF THROUGH AND INCLUDING THE
DATE OF TERMINATION, AS DETERMINED AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS, POLICIES AND ARRANGEMENTS.





                                    (III)       AN AMOUNT EQUAL TO TWELVE (12)
MONTHS OF EXECUTIVE’S THEN APPLICABLE BASE SALARY SET FORTH IN SECTION 5(A), OR
THE BALANCE OF THE EMPLOYMENT TERM OF THIS AGREEMENT AT THE THEN CURRENT BASE
SALARY, WHICHEVER IS GREATER, PROVIDED EXECUTIVE EXECUTES AN AGREEMENT AND
GENERAL RELEASE IN A CUSTOMARY FORM TO BE PROVIDED BY THE COMPANY IN ITS SOLE
GOOD FAITH DISCRETION.  IT IS EXPRESSLY UNDERSTOOD THAT SAID AGREEMENT AND
GENERAL RELEASE SHALL NOT REQUIRE EXECUTIVE TO WAIVE (X) ANY RIGHT TO
INDEMNIFICATION EXECUTIVE MAY HAVE UNDER APPLICABLE BY-LAWS OR INSURANCE
POLICIES MAINTAINED BY THE COMPANY OR ITS SUBSIDIARIES, OR (Y) ANY RIGHT TO
VESTED EMPLOYEE BENEFITS.  PAYMENTS UNDER THIS SECTION SHALL BE MADE AT THE SAME
TIME AND IN THE SAME MANNER AS SUCH COMPENSATION WOULD HAVE BEEN PAID IF
EXECUTIVE HAD REMAINED IN ACTIVE EMPLOYMENT UNTIL THE END OF SUCH PERIOD.





                                    (IV)       MEDICAL AND DENTAL INSURANCE.  IF
EXECUTIVE ELECTS TO CONTINUE HIS CURRENT MEDICAL AND DENTAL FAMILY COVERAGE
UNDER COMPANY’S MEDICAL AND DENTAL PLANS, THE COMPANY SHALL PAY FOR THE
COMPANY’S PORTION OF THE PREMIUMS FOR THE PERIOD BEGINNING ON THE DATE OF
TERMINATION OF EMPLOYMENT THROUGH THE DATE PAYMENTS TO EXECUTIVE CEASE PURSUANT
TO SECTION 8(D)(III) HEREOF AND THE EXECUTIVE SHALL PAY FOR THE EXECUTIVE’S
THEN-CURRENT PORTION OF THE PREMIUMS FOR SAID COVERAGE.  NOTWITHSTANDING THE
ABOVE, AT SUCH TIME AS EXECUTIVE SECURES NEW EMPLOYMENT PROVIDING MEDICAL AND
DENTAL COVERAGE, EXECUTIVE SHALL PROMPTLY NOTIFY COMPANY AND THE COMPANY’S
OBLIGATION TO PAY THE COMPANY’S PORTION OF THE PREMIUMS FOR COVERAGE WILL
CEASE.  AT THE END OF THE APPLICABLE PERIOD, EXECUTIVE MAY ELECT TO CONTINUE
SUCH COBRA COVERAGE FOR THE APPLICABLE COBRA PERIOD, AT HIS OWN EXPENSE, IN
ACCORDANCE WITH THE TERMS OF THE COMPANY’S MEDICAL AND DENTAL PLANS.





                                    (V)        LIFE INSURANCE.  IF EXECUTIVE
ELECTS TO MAINTAIN THE “PORTABLE” PORTION OF HIS CURRENT METLIFE OPTIONAL LIFE
INSURANCE (OR ANY APPLICABLE SUCCESSOR INSURER) IN ACCORDANCE WITH THE
REQUIREMENTS OF THE PLAN AND METLIFE, THE EXECUTIVE SHALL PAY FOR ALL OF THE
PREMIUMS FOR COVERAGE DURING THE PERIOD BEGINNING ON HIS LAST DAY OF
EMPLOYMENT.  THE BASIC LIFE INSURANCE COVERAGE WILL TERMINATE ON THE LAST DAY OF
EMPLOYMENT AND EXECUTIVE MAY, AT HIS EXPENSE, CONVERT SUCH POLICY IN ACCORDANCE
WITH THE REQUIREMENTS OF THE PLAN AND METLIFE.





                                    (VI)       AUTOMOBILE.  EXECUTIVE SHALL BE
ENTITLED TO PURCHASE THE COMPANY-PROVIDED VEHICLE UPON EXECUTIVE’S PAYMENT OF
THE PERCENTAGE AMOUNT OTHERWISE PAYABLE BY SIMILARLY SITUATED EXECUTIVE
EMPLOYEES OF THE COMPANY FOR PURCHASE OF THEIR COMPANY-PROVIDED VEHICLES AT THE
END OF THE APPLICABLE LEASE.  PAYMENT SHALL BE MADE BY MEANS OF CASHIERS CHECK,
AND EXECUTIVE WILL PROVIDE COMPANY WITH EVIDENCE OF LIABILITY INSURANCE, AT
WHICH TIME COMPANY SHALL TRANSFER POSSESSION AND OWNERSHIP TO EXECUTIVE OF THE
COMPANY AUTOMOBILE THEN ASSIGNED TO HIM.





                                    (VII)      BUSINESS EQUIPMENT.  COMPANY
SHALL PROVIDE EXECUTIVE WITH OWNERSHIP OF THE LAPTOP COMPUTER ASSIGNED TO
EXECUTIVE, AFTER ALL PROPRIETARY INFORMATION AND SOFTWARE HAS BEEN REMOVED BY
COMPANY FROM SAID LAPTOP COMPUTER.  COMPANY AND EXECUTIVE AGREE SUCH USED
EQUIPMENT IS OF NOMINAL VALUE.





VOLUNTARY TERMINATION BY EXECUTIVE DURING EMPLOYMENT TERM.  IN THE EVENT
EXECUTIVE TERMINATES EMPLOYMENT VOLUNTARILY PURSUANT TO SECTION 6(E), THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:




(i)      Any accrued but unpaid salary for services rendered through and
including the date of termination required to be reimbursed under Section 5(a)
hereof.

(ii)      Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements.


VOLUNTARY TERMINATION BY THE EXECUTIVE AFTER EXPIRATION OF EMPLOYMENT TERM.  IN
THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EXECUTIVE PURSUANT TO
SECTION 6(F) HEREOF, THE COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:





(I)      ANY ACCRUED BUT UNPAID SALARY FOR THE BALANCE OF THE CURRENT BI-WEEKLY
PAY PERIOD.





(II)      ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS,
POLICIES AND ARRANGEMENTS REFERRED TO IN SECTION 5(B), SECTION 5(C), SECTION
5(D) AND/OR SECTION 5(F) HEREOF THROUGH AND INCLUDING THE DATE OF TERMINATION,
AS DETERMINED AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH PLANS, POLICIES AND
ARRANGEMENTS.





(III)     AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF EXECUTIVE’S THEN CURRENT BASE
SALARY SET FORTH IN SECTION 5(A), PROVIDED EXECUTIVE EXECUTES AN AGREEMENT AND
GENERAL RELEASE IN A FORM TO BE PROVIDED BY THE COMPANY.  IT IS EXPRESSLY
UNDERSTOOD THAT SAID AGREEMENT AND GENERAL RELEASE SHALL NOT REQUIRE EXECUTIVE
TO WAIVE (X) ANY RIGHT TO INDEMNIFICATION EXECUTIVE MAY HAVE UNDER APPLICABLE
BY-LAWS OR INSURANCE POLICIES MAINTAINED BY THE COMPANY OR ITS SUBSIDIARIES, OR
(Y) ANY RIGHT TO VESTED EMPLOYEE BENEFITS.  PAYMENTS UNDER THIS SECTION SHALL BE
MADE AT THE SAME TIME AND IN THE SAME MANNER AS SUCH COMPENSATION WOULD HAVE
BEEN PAID IF EXECUTIVE HAD REMAINED IN ACTIVE EMPLOYMENT UNTIL THE END OF SUCH
PERIOD. 





(IV)     MEDICAL AND DENTAL INSURANCE.  IF EXECUTIVE ELECTS TO CONTINUE HIS
CURRENT MEDICAL AND DENTAL FAMILY COVERAGE UNDER COMPANY’S MEDICAL AND DENTAL
PLANS, THE COMPANY SHALL PAY FOR THE COMPANY’S PORTION OF THE PREMIUMS FOR THE
PERIOD BEGINNING ON THE DATE OF TERMINATION OF EMPLOYMENT THROUGH THE DATE
PAYMENTS TO EXECUTIVE CEASE PURSUANT TO SECTION 8(F)(III) HEREOF AND THE
EXECUTIVE SHALL PAY FOR THE EXECUTIVE’S CURRENT PORTION OF THE PREMIUMS FOR SAID
COVERAGE.  NOTWITHSTANDING THE ABOVE, AT SUCH TIME AS EXECUTIVE SECURES NEW
EMPLOYMENT PROVIDING MEDICAL AND DENTAL COVERAGE, EXECUTIVE SHALL PROMPTLY
NOTIFY COMPANY AND THE COMPANY’S OBLIGATION TO PAY THE COMPANY’S PORTION OF THE
PREMIUMS FOR COVERAGE WILL CEASE.  AT THE END OF EITHER SUCH PERIODS, EXECUTIVE
MAY ELECT TO CONTINUE SUCH COBRA COVERAGE FOR THE APPLICABLE COBRA PERIOD, AT
HIS OWN EXPENSE, IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S MEDICAL AND
DENTAL PLANS.





(V)     LIFE INSURANCE.  IF EXECUTIVE ELECTS TO MAINTAIN THE “PORTABLE” PORTION
OF HIS CURRENT METLIFE OPTIONAL LIFE INSURANCE (OR ANY APPLICABLE SUCCESSOR
INSURER) IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE, THE
EXECUTIVE SHALL PAY FOR ALL OF THE PREMIUMS FOR COVERAGE DURING THE PERIOD
BEGINNING ON HIS LAST DAY OF EMPLOYMENT.  THE BASIC LIFE INSURANCE COVERAGE WILL
TERMINATE ON THE LAST DAY OF EMPLOYMENT AND EXECUTIVE MAY, AT HIS EXPENSE,
CONVERT SUCH POLICY IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE.





(VI)     AUTOMOBILE.  UPON EXECUTIVE’S PAYMENT OF THE PERCENTAGE AMOUNT
OTHERWISE PAYABLE BY SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY FOR
PURCHASE OF THEIR COMPANY-PROVIDED VEHICLES AT THE END OF THE APPLICABLE LEASE. 
PAYMENT SHALL BE MADE BY MEANS OF CASHIERS CHECK, AND EXECUTIVE WILL PROVIDE
COMPANY WITH EVIDENCE OF LIABILITY INSURANCE, AT WHICH TIME COMPANY SHALL
TRANSFER POSSESSION AND OWNERSHIP TO EXECUTIVE OF THE COMPANY AUTOMOBILE THEN
ASSIGNED TO HIM.





(VII)    BUSINESS EQUIPMENT.  COMPANY SHALL PROVIDE EXECUTIVE WITH OWNERSHIP OF
THE LAPTOP COMPUTER ASSIGNED TO HIM, AFTER ALL PROPRIETARY INFORMATION AND
SOFTWARE HAS BEEN REMOVED BY COMPANY FROM SAID LAPTOP COMPUTER.  COMPANY AND
EXECUTIVE AGREE SUCH USED EQUIPMENT IS OF NOMINAL VALUE.





NO OTHER BENEFITS OR COMPENSATION.  EXCEPT AS MAY BE PROVIDED UNDER THIS
AGREEMENT, UNDER THE TERMS OF ANY INCENTIVE COMPENSATION, EMPLOYEE BENEFIT, OR
FRINGE BENEFIT PLAN APPLICABLE TO EXECUTIVE AT THE TIME OF EXECUTIVE’S
TERMINATION OR RESIGNATION OF EMPLOYMENT, EXECUTIVE SHALL HAVE NO RIGHT TO
RECEIVE ANY OTHER COMPENSATION, OR TO PARTICIPATE IN ANY OTHER PLAN, ARRANGEMENT
OR BENEFIT, WITH RESPECT TO FUTURE PERIODS AFTER SUCH TERMINATION OR
RESIGNATION, EXCEPT AS REQUIRED BY LAW.




COVENANTS




CONFIDENTIAL INFORMATION.  DURING THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, EXECUTIVE WILL ACQUIRE AND HAVE ACCESS TO CONFIDENTIAL INFORMATION AND
TRADE SECRETS BELONGING TO THE COMPANY ITS AFFILIATES, SUBSIDIARIES, DIVISIONS
AND JOINT VENTURES (COLLECTIVELY REFERRED TO AS “THE COMPANY” THROUGHOUT AND FOR
PURPOSES OF THIS SECTION 9).  SUCH CONFIDENTIAL INFORMATION AND TRADE SECRETS
INCLUDE, WITHOUT LIMITATION, BUSINESS AND TECHNICAL INFORMATION, WHATEVER ITS
NATURE AND FORM AND WHETHER OBTAINED ORALLY, BY OBSERVATION, FROM WRITTEN
MATERIALS OR OTHERWISE, AS FOR EXAMPLE: (I) FINANCIAL AND BUSINESS INFORMATION,
SUCH AS INFORMATION WITH RESPECT TO COSTS, COMMISSION, FEES, PROFITS, SALES,
MARKETS, MAILING LISTS, STRATEGIES AND PLANS FOR FUTURE BUSINESS, NEW BUSINESS,
PRODUCT OR OTHER DEVELOPMENT, POTENTIAL ACQUISITIONS OR DIVESTITURES, AND NEW
MARKETING IDEAS; (II) PRODUCT AND TECHNICAL INFORMATION, SUCH AS DEVICES,
FORMULAS AND COMPOSITIONS OF MATTER AND PROCESSES RELATING TO THE MANUFACTURE OF
THE COMPANY’S PRODUCTS, DESIGNS, DRAWINGS, SPECIFICATIONS AND BLUEPRINTS OF
MACHINERY AND EQUIPMENT, NEW AND INNOVATIVE PRODUCT IDEAS, METHODS, PROCEDURES,
DEVICES, DATA PROCESSING PROGRAMS, SOFTWARE, SOFTWARE CODES, COMPUTER MODELS,
RESEARCH AND DEVELOPMENT PROJECTS, COMPOSITIONS OF MATTER AND METHODS OF
MANUFACTURE OF PRODUCTS UNDER INVESTIGATION IN THE LABORATORIES, PILOT PLANTS OR
PLANTS OF THE COMPANY; (III) MARKETING INFORMATION, SUCH AS INFORMATION ON
MARKETS, END USERS AND APPLICATIONS, THE IDENTITY OF THE COMPANY’S CUSTOMERS,
SUPPLIERS, AND DISTRIBUTORS, THEIR NAMES AND ADDRESSES, THE NAMES OF
REPRESENTATIVES OF THE COMPANY’S CUSTOMERS, DISTRIBUTORS OR SUPPLIERS
RESPONSIBLE FOR ENTERING INTO CONTRACTS WITH THE COMPANY, THE COMPANY’S
FINANCIAL ARRANGEMENTS WITH ITS DISTRIBUTORS AND SUPPLIERS, THE AMOUNTS PAID BY
SUCH CUSTOMERS TO THE COMPANY, SPECIFIC CUSTOMER NEEDS AND REQUIREMENTS, LEADS
AND REFERRALS TO PROSPECTIVE CUSTOMERS; AND (IV) PERSONNEL INFORMATION, SUCH AS
THE IDENTITY AND NUMBER OF THE COMPANY’S OTHER EMPLOYEES, THEIR SALARIES,
BONUSES, BENEFITS, SKILLS, QUALIFICATIONS, AND ABILITIES.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE CONFIDENTIAL INFORMATION AND TRADE SECRETS ARE
NOT GENERALLY KNOWN OR AVAILABLE TO THE GENERAL PUBLIC, BUT HAVE BEEN DEVELOPED,
COMPILED OR ACQUIRED BY THE COMPANY AT ITS EFFORT AND EXPENSE AND FOR COMMERCIAL
ADVANTAGE AND, THEREFORE, TAKES EVERY REASONABLE PRECAUTION TO PREVENT THE USE
OR DISCLOSURE OF ANY PART OF IT BY OR TO UNAUTHORIZED PERSONS. CONFIDENTIAL
INFORMATION AND TRADE SECRETS CAN BE IN ANY FORM: ORAL, WRITTEN OR MACHINE
READABLE, INCLUDING ELECTRONIC FILES.  ALL OF THE FOREGOING IS SUBJECT TO AND
CONDITIONED UPON COMPLIANCE WITH APPLICABLE STATE AND FEDERAL LAWS.  THE TERM
“CONFIDENTIAL INFORMATION AND TRADE SECRETS” DOES NOT INCLUDE INFORMATION WHICH
IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE BY EXECUTIVE.





NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  EXECUTIVE AGREES HE WILL NOT, WHILE
ASSOCIATED WITH THE COMPANY AND FOR SO LONG THEREAFTER AS THE PERTINENT
INFORMATION OR DOCUMENTATION REMAINS CONFIDENTIAL, DIRECTLY OR INDIRECTLY USE,
DISCLOSE OR DISSEMINATE TO ANY OTHER PERSON, ORGANIZATION OR ENTITY OR OTHERWISE
USE ANY CONFIDENTIAL INFORMATION AND TRADE SECRETS, EXCEPT AS SPECIFICALLY
REQUIRED IN THE PERFORMANCE OF EXECUTIVE’S DUTIES ON BEHALF OF THE COMPANY OR
WITH PRIOR WRITTEN AUTHORIZATION OF THE COMPANY’S VICE CHAIRMAN AND CHIEF
EXECUTIVE OFFICER, OR AS REQUIRED BY LAW.  IN THE EVENT THAT EXECUTIVE IS
REQUESTED OR BECOMES LEGALLY COMPELLED (BY ORAL QUESTIONS, INTERROGATORIES,
REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL OR CRIMINAL INVESTIGATIVE
DEMAND OR SIMILAR PROCESS AS WELL AS APPLICABLE SECURITIES LAWS) TO DISCLOSE ANY
OF THE CONFIDENTIAL INFORMATION AND TRADE SECRETS, THEN EXECUTIVE WILL PROVIDE
COMPANY WITH PROMPT WRITTEN NOTICE OF SUCH REQUEST(S) SO THAT COMPANY MAY, AT
COMPANY’S SOLE COST AND EXPENSE, SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY AND/OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT.  IN THE
EVENT THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OR CANNOT BE OBTAINED,
THEN THE EXECUTIVE MAY FURNISH WITHOUT LIABILITY HEREUNDER ONLY THAT PORTION OF
THE CONFIDENTIAL INFORMATION AND TRADE SECRETS WHICH IS LEGALLY REQUIRED.





NON-COMPETITION.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY IS ENGAGED
IN A HIGHLY COMPETITIVE BUSINESS AND THAT BY VIRTUE OF EXECUTIVE’S HIGH LEVEL
POSITION AND RESPONSIBILITIES WITH THE COMPANY AND EXECUTIVE’S ACCESS TO THE
CONFIDENTIAL INFORMATION AND TRADE SECRETS AS SET FORTH IN PARAGRAPH 10(A)
ABOVE, ENGAGING IN ANY BUSINESS WHICH IS DIRECTLY COMPETITIVE WITH THE COMPANY
COULD CAUSE IT GREAT AND IRREPARABLE HARM.  ACCORDINGLY, EXECUTIVE COVENANTS AND
AGREES THAT FOR SO LONG AS HE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF ONE
(1) YEAR AFTER SUCH EMPLOYMENT ENDS, WHETHER VOLUNTARILY OR INVOLUNTARILY,
EXECUTIVE WILL NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE VICE CHAIRMAN AND
CHIEF EXECUTIVE OFFICER OF THE COMPANY, DIRECTLY OR INDIRECTLY, OWN, MANAGE,
OPERATE OR CONTROL, OR BE EMPLOYED EITHER AS A CONSULTANT OR ADVISOR, BY ANY
COMPANY OR OTHER BUSINESS ENGAGED IN THE DESIGN, MANUFACTURE, MARKETING OR SALE
OF PRODUCTS AND SERVICES WHICH THE COMPANY PROVIDES AND FOR WHICH EXECUTIVE HAD
RESPONSIBILITY OR ABOUT WHICH EXECUTIVE ACQUIRED CONFIDENTIAL INFORMATION OR
TRADE SECRETS. BECAUSE EXECUTIVE HAS INTERNATIONAL RESPONSIBILITIES, IN
RECOGNITION OF THE INTERNATIONAL NATURE OF THE COMPANY’S BUSINESS WHICH INCLUDES
THE SALE OF ITS PRODUCTS AND SERVICES NATIONWIDE AND INTERNATIONALLY, THIS
RESTRICTION SHALL APPLY IN ALL AREAS OF THE UNITED STATES, ARGENTINA, AUSTRALIA,
BRAZIL, THE UNITED KINGDOM, FRANCE, GERMANY, HOLLAND, HONG KONG, INDIA, ISRAEL,
ITALY, JAPAN, MEXICO, PORTUGAL, SINGAPORE, SOUTH AFRICA, SPAIN, SWEDEN,
THAILAND, TUNISIA, THE UNITED ARAB EMIRATES OR ANY OTHER COUNTRY WHERE THE
COMPANY CONDUCTS THE MANUFACTURE, SALE, OR MARKETING OF ITS PRODUCTS AND
SERVICES WHERE EXECUTIVE GAINED KNOWLEDGE WHILE EMPLOYED BY THE COMPANY OF ITS
FINANCES, TECHNOLOGY, BUSINESS OPPORTUNITIES OR MARKETING STRATEGIES IN THAT
PARTICULAR COUNTRY.  IF EXECUTIVE AND A POTENTIAL EMPLOYER OF EXECUTIVE CAN
PROVIDE ASSURANCES THAT PROSPECTIVE EMPLOYMENT THAT WOULD OTHERWISE BE
PROHIBITED BY THIS SECTION WILL NOT ENTAIL THE DISCLOSURE OF CONFIDENTIAL
INFORMATION AND TRADE SECRETS, AND EXECUTIVE AND EXECUTIVE’S PROSPECTIVE
EMPLOYER CAN EXPLAIN TO THE SATISFACTION OF THE COMPANY HOW THE PROTECTION OF
THE COMPANY’S CONFIDENTIAL INFORMATION AND TRADE SECRETS CAN BE GUARANTEED, THE
EXECUTIVE MAY SEEK A WAIVER OF THE NON-COMPETITION RESTRICTION SET FORTH IN THIS
SECTION FROM THE VICE CHAIRMAN AND CHIEF EXECUTIVE OFFICER, WHICH CONSENT TO
SUCH A WAIVER SHALL NOT UNREASONABLY BE WITHHELD.  ADDITIONALLY, THE COMPANY
MAY, IN ITS SOLE DISCRETION WAIVE OR REDUCE THE NON-COMPETITION RESTRICTION SET
FORTH IN THIS SECTION.  IF THE COMPANY ELECTS, IN ITS SOLE DISCRETION, TO HOLD
EXECUTIVE TO THE NON-COMPETITION RESTRICTION SET FORTH IN THIS SUBSECTION,
SECTION 8(D)(III), AFTER THE ONE YEAR PROVISION THEN THE COMPANY SHALL PAY TO
EXECUTIVE AN AMOUNT EQUAL TO EXECUTIVE’S BASE SALARY AS SET FORTH IN SECTION
5(A) FOR ANY PERIOD OF TIME WITH RESPECT TO WHICH THIS NON-COMPETITION
RESTRICTION SHALL APPLY.  IT IS EXPRESSLY UNDERSTOOD THAT EXECUTIVE WILL NOT
WAIVE (X) ANY RIGHT TO INDEMNIFICATION EXECUTIVE MAY HAVE UNDER APPLICABLE
BY-LAWS OR INSURANCE POLICIES MAINTAINED BY THE COMPANY OR ITS SUBSIDIARIES, OR
(Y) ANY RIGHT TO VESTED EMPLOYEE BENEFITS.  PAYMENTS UNDER THIS SECTION SHALL BE
MADE AT THE SAME TIME AND IN THE SAME MANNER AS SUCH COMPENSATION WOULD HAVE
BEEN PAID IF EXECUTIVE HAD REMAINED IN ACTIVE EMPLOYMENT UNTIL THE END OF SUCH
PERIOD.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY TRADE
SECRETS AGREEMENT TO WHICH EXECUTIVE IS A PARTY, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL PREVAIL.








NON-SOLICITATION OF CUSTOMERS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT DURING
THE COURSE OF, AND SOLELY AS A RESULT OF, EMPLOYMENT WITH THE COMPANY, HE WILL
COME INTO CONTACT WITH SOME, MOST OR ALL OF THE COMPANY’S CUSTOMERS AND WILL
HAVE ACCESS TO CONFIDENTIAL INFORMATION AND TRADE SECRETS REGARDING THE
COMPANY’S CUSTOMERS, DISTRIBUTORS AND SUPPLIERS AS SET FORTH IN THE TRADE
SECRETS AGREEMENT TO WHICH EXECUTIVE IS A PARTY.  CONSEQUENTLY, EXECUTIVE
COVENANTS AND AGREES THAT IN THE EVENT OF SEPARATION FROM EMPLOYMENT WITH THE
COMPANY, WHETHER SUCH TERMINATION IS VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL
NOT, FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION, DIRECTLY OR
INDIRECTLY, SOLICIT OR INITIATE CONTACT WITH ANY CUSTOMER, FORMER CUSTOMER OR
PROSPECTIVE CUSTOMER OF THE COMPANY FOR THE PURPOSE OF SELLING PRODUCTS OR
SERVICES TO THE CUSTOMER COMPETITIVE WITH THE PRODUCTS OR SERVICES PURCHASED BY
THE CUSTOMER FROM THE COMPANY.  THIS RESTRICTION SHALL APPLY TO ANY CUSTOMER,
FORMER CUSTOMER OR PROSPECTIVE CUSTOMER OF THE COMPANY WITH WHOM EXECUTIVE HAD
CONTACT OR ABOUT WHOM EXECUTIVE OBTAINED CONFIDENTIAL INFORMATION OR TRADE
SECRETS DURING THE LAST TWO (2) YEARS OF HIS EMPLOYMENT WITH THE COMPANY. FOR
THE PURPOSES OF THIS SECTION 9, “CONTACT” MEANS INTERACTION BETWEEN EXECUTIVE
AND THE CUSTOMER OR PROSPECTIVE CUSTOMER WHICH TAKES PLACE TO FURTHER THE
BUSINESS RELATIONSHIP, OR MAKING SALES TO OR PERFORMING SERVICES FOR THE
CUSTOMER OR PROSPECTIVE CUSTOMER ON BEHALF OF THE COMPANY.




NON-SOLICITATION OF EMPLOYEES AND CONTRACTORS.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT SOLELY AS A RESULT OF EMPLOYMENT WITH THE COMPANY, EXECUTIVE HAS AND
WILL COME INTO CONTACT WITH AND ACQUIRE CONFIDENTIAL INFORMATION REGARDING SOME,
MOST OR ALL OF THE COMPANY’S EMPLOYEES AND INDEPENDENT CONTRACTORS. 
ACCORDINGLY, BOTH DURING EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1)
YEAR THEREAFTER, EXECUTIVE SHALL NOT, EITHER ON HIS OWN ACCOUNT OR FOR OTHERS,
DIRECTLY OR INDIRECTLY, SOLICIT, OR ENDEAVOR TO CAUSE ANY EMPLOYEE OR
INDEPENDENT CONTRACTOR OF THE COMPANY WITH WHOM EXECUTIVE CAME INTO CONTACT OR
ABOUT WHOM EXECUTIVE OBTAINED CONFIDENTIAL INFORMATION, TO LEAVE EMPLOYMENT WITH
OR SERVICE TO THE COMPANY.




ENFORCEMENT OF COVENANTS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT COMPLIANCE
WITH THE COVENANTS SET FORTH IN THIS SECTION 9 OF THIS AGREEMENT IS NECESSARY TO
PROTECT THE CONFIDENTIAL INFORMATION AND TRADE SECRETS, BUSINESS AND GOODWILL OF
THE COMPANY, AND THAT ANY BREACH OF THIS SECTION 9 OR ANY SUBPARAGRAPH HEREOF
COULD RESULT IN IRREPARABLE AND CONTINUING HARM TO THE COMPANY, FOR WHICH MONEY
DAMAGES MAY NOT PROVIDE ADEQUATE RELIEF.  ACCORDINGLY, IN THE EVENT OF ANY
BREACH OR ANTICIPATORY BREACH OF SECTION 9 BY EXECUTIVE, THE COMPANY AND
EXECUTIVE AGREE THAT THE COMPANY SHALL BE ENTITLED TO THE FOLLOWING PARTICULAR
FORMS OF RELIEF AS A RESULT OF SUCH BREACH, IN ADDITION TO ANY REMEDIES
OTHERWISE AVAILABLE TO IT AT LAW OR EQUITY:  (A) INJUNCTIONS, BOTH PRELIMINARY
AND PERMANENT, ENJOINING OR RESTRAINING SUCH BREACH OR ANTICIPATORY BREACH, AND
EXECUTIVE HEREBY CONSENTS TO THE ISSUANCE THEREOF FORTHWITH AND WITHOUT BOND BY
ANY COURT OF COMPETENT JURISDICTION; AND (B) RECOVERY OF ALL REASONABLE SUMS AND
COSTS, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE COMPANY TO ENFORCE THE
PROVISIONS OF SECTION 9.




CONFLICT OF INTEREST



Executive may not use his position, influence, knowledge of Confidential
Information and Trade Secrets or Company assets for personal gain unless such
use is available to all similarly responsible employees.  A direct or indirect
financial interest, including joint ventures in or with a supplier, vendor,
customer or prospective customer without disclosure and written approval from
the Vice Chairman and Chief Executive Officer is strictly prohibited and
constitutes cause for dismissal.




INTELLECTUAL PROPERTY





EXECUTIVE COVENANTS AND AGREES THAT HE HEREBY CONVEYS TO THE COMPANY ALL
INVENTIONS, IMPROVEMENTS, PRODUCTS, DESIGNS, SPECIFICATIONS, TRADEMARKS, SERVICE
MARKS, DISCOVERIES, FORMULAE, PROCESSES, SOFTWARE OR COMPUTER PROGRAMS,
MODIFICATIONS OF SOFTWARE OR COMPUTER PROGRAMS, DATA PROCESSING SYSTEMS,
ANALYSES, TECHNIQUES, TRADE SECRETS, CREATIONS, IDEAS, WORK PRODUCT OR
CONTRIBUTIONS THERETO, AND ANY OTHER INTELLECTUAL PROPERTY, REGARDLESS OF
WHETHER PATENTED, REGISTERED OR OTHERWISE PROTECTED OR PROTECTABLE, AND
REGARDLESS OF WHETHER CONTAINING OR CONSTITUTING TRADE SECRETS OR CONFIDENTIAL
INFORMATION AS DEFINED IN SECTION 9 HEREOF (REFERRED TO COLLECTIVELY AS
“INTELLECTUAL PROPERTY”), THAT WERE CONCEIVED, DEVELOPED OR MADE BY EXECUTIVE
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY, INCLUDING
INTELLECTUAL PROPERTY RELATED TO THE WORK ON WHICH EXECUTIVE WAS ENGAGED FROM
TIME TO TIME DURING HIS TENURE OF EMPLOYMENT (THE “PROPRIETARY INTERESTS”), AND
ALL SUCH INTELLECTUAL PROPERTYSHALL BELONG TO AND BE THE PROPERTY OF THE
COMPANY.





EXECUTIVE FURTHER COVENANTS AND AGREES THAT EXECUTIVE WILL:  (I) PROMPTLY
DISCLOSE SUCH INTELLECTUAL PROPERTY TO THE COMPANY; (II) ASSIGN TO THE COMPANY,
WITHOUT ADDITIONAL COMPENSATION, THE ENTIRE RIGHTS TO INTELLECTUAL PROPERTY FOR
THE UNITED STATES AND ALL FOREIGN COUNTRIES;  (III) EXECUTE ASSIGNMENTS AND ALL
OTHER PAPERS AND DO ALL ACTS NECESSARY TO CARRY OUT THE ABOVE, INCLUDING
ENABLING THE COMPANY TO FILE AND PROSECUTE APPLICATIONS FOR, ACQUIRE, ASCERTAIN
AND ENFORCE IN ALL COUNTRIES, LETTERS OF PATENT, TRADEMARK REGISTRATIONS AND/OR
COPYRIGHTS COVERING OR OTHERWISE RELATING TO INTELLECTUAL PROPERTY AND TO ENABLE
THE COMPANY TO PROTECT ITS PROPRIETARY INTERESTS THEREIN; AND (IV) GIVE
TESTIMONY, AT THE COMPANY’S EXPENSE, IN ANY ACTION OR PROCEEDING TO ENFORCE
RIGHTS IN THE INTELLECTUAL PROPERTY. 





GOVERNING LAW AND CHOICE OF FORUM. 




This Agreement shall be governed and conformed in accordance with the laws of
the State of New York without regard to its conflict of laws provisions. 


SEVERABILITY.




If any term or provision of this Agreement or any portion thereof is declared
illegal or unenforceable by any court of competent jurisdiction, such provision
or portion thereof shall be deemed modified so as to render it enforceable, in
the event and to the extent another venue finds that portion enforceable, this
Agreement shall be considered divisible as to such provision which shall become
null and void, leaving the remainder of this Agreement in full force and effect.


NON-WAIVER.




The failure of either the Company or Executive, whether purposeful or otherwise,
to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of any other right, power, or
privilege, nor of the same right, power, or privilege in any other instance. 
Any waiver by the Company or by Executive must be in writing and signed by
either Executive, if Executive is agreeing to waive any of his rights under this
Agreement, or by the Company’s Vice Chairman and Chief Executive Officer, if the
Company is agreeing to waive any of its rights under this Agreement.


MODIFICATION




No modification of this Agreement shall be valid unless made in writing wherein
specific reference is made to this Agreement and signed by both parties hereto.


BINDING EFFECT.





THIS AGREEMENT SHALL BE BINDING UPON EXECUTIVE, EXECUTIVE’S HEIRS, EXECUTORS AND
ADMINISTRATORS AND SHALL INURE TO THE BENEFIT OF THE COMPANY, AND ITS PARENTS,
SUBSIDIARIES, DIVISIONS, AFFILIATES, SUCCESSORS, AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT MAY NOT BE ASSIGNED BY EXECUTIVE, BUT MAY BE ASSIGNED BY THE COMPANY
TO A PURCHASER OF ITS BUSINESS OR ASSETS.





ENTIRE AGREEMENT.




This Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any prior agreements or understandings between the parties. 
Executive acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to Executive in connection with his decision to
sign this Agreement, except for those set forth in this Agreement.



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement, as of the date first written above:



/s/ Gerard M. Dombek

                                                                          Gerard
M. Dombek





SEQUA CORPORATION



By:       /s/ Martin Weinstein

Martin Weinstein

Vice Chairman and Chief Executive Officer



